                  Case 1:18-cv-02223-GBD-SN Document 114 Filed 02/24/20 Page 1 of 1
                                                  Susman Godfrey l.l.p.
                                                   a registered limited liability partnership
                                                                  SUITE 5100
                                                           1000 LOUISIANA STREET
                                                       HOUSTON, TEXAS 77002-5096
                                                                 (713) 651-9366
                                                               FAX (713) 654-6666                              2/24/2020
                                                              www.susmangodfrey.com
                                                                 __________

                 Suite 1400                                        Suite 3800                               32nd Floor
          1900 Avenue of the Stars                             1201 Third Avenue                    1301 Avenue of the Americas
     Los Angeles, California 90067-6029                 Seattle, Washington 98101-3000            New York, New York 10019-6023
              (310) 789-3100                                     (206) 516-3880                          (212) 336-8330
                  __________                                        __________                               __________

                                        Elisha Barron
                                                                                                E-Mail EBarron@susmangodfrey.com
                                 Direct Dial (212) 729-2013




                    February 24, 2020

                    VIA ECF

                    The Honorable Sarah Netburn
                    United States Magistrate Judge
                    Thurgood Marshall Courthouse
                    40 Foley Square, Room 430
                    New York, NY 10007

                    Re:       Rich v. Fox News Network LLC et al., Civ. No. 18-cv-02223

                    Dear Judge Netburn:

                    I write on behalf of Plaintiffs Joel and Mary Rich and Defendants Fox News
                    Network LLC and Malia Zimmerman (the “Parties”) pursuant to the Court’s Order
                    that the parties jointly file, by February 24, 2020, a letter updating the Court as to
                    the status of an ESI protocol. Dkt. 110. The parties have been negotiating search
                    terms and custodians, and we believe we will reach agreement on most issues
                    relating to ESI protocol. However, the parties need a few more days to complete
                    negotiations over search terms. Therefore, the Parties jointly request an extension
                    until February 27, 2020, to file the letter(s) that the Court ordered in Dkt. 110.

                    Sincerely,



The parties' request is GRANTED. The parties shall file a joint status letter updating the Court as to the ESI
protocol by February 27, 2020. All other deadlines remain.
SO ORDERED.Elisha Barron



February 24, 2020
New York, New York
